             Case 2:18-cv-01710-RSL Document 45 Filed 11/02/20 Page 1 of 5


 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10
     MAPLE LEAF HOUSING                               Case No. 2:18-cv-01710-RSL
11   INVESTMENTS, LLC, a Washington
     company,                                         JOINT STATUS REPORT AND
12                                                    STIPULATED MOTION AND
             Plaintiff,                               ORDER FOR AN ADDITIONAL 60-
13                                                    DAY STAY OF LITIGATION
             vs.                                      PENDING COMPLETION OF
14                                                    SETTLEMENT DISCUSSIONS
     TEXACO DOWNSTREAM PROPERTIES
15   Inc., a Delaware corporation,
16           Defendant.
17
                          Pursuant to the Court’s Order (Dkt. # 43), Plaintiff MAPLE LEAF
18
     HOUSING INVESTMENTS, LLC (“MLHI”) and defendant TEXACO
19
     DOWNSTREAM PROPERTIES INC. (“TDPI”) submit the following joint status report.
20
                          MLHI and TDPI also jointly move the Court for an Order extending the
21
     current litigation stay, with the exception of settlement discussions, for an additional 60
22
     days. As set forth in greater detail below, the parties are engaged in ongoing settlement
23
     negotiations and wish to preserve their, and the Court’s, resources by focusing on a
24
     negotiated resolution of this matter rather than active litigation.
25
        I.         JOINT STATUS REPORT
26
                   On October 13, 2020, TDPI made a settlement proposal to MLHI. On October
27
28   JOINT STATUS REPORT AND STIPULATION                                       Rogers Joseph O’Donnell
     RE: RE LITIGATION STAY                                                311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                               San Francisco, CA 94104
     Page 1                                                                               (415) 956-2828
                                                                                                    521385.1
              Case 2:18-cv-01710-RSL Document 45 Filed 11/02/20 Page 2 of 5


 1   29, MLHI responded to TDPI’s settlement proposal with a revised demand to TDPI.
 2   TDPI is assessing the revised demand and anticipates a response shortly. Both parties
 3   remain hopeful that the case will settle but at this time settlement is not imminent. Both
 4   MLHI and TDPI believe that another 60 days is needed to conclude settlement
 5   discussions. Should the parties reach an impasse earlier than 60 days, they will report
 6   back to the Court accordingly and request that the requested litigation stay be lifted.
 7                MLHI has commenced redevelopment work at the property which is the
 8   subject of this litigation. As a part of the redevelopment work, MLHI asserts that it will
 9   incur costs recoverable under Washington’s Model Toxics Control Act (“MTCA”). It is
10   anticipated that MLHI will have a better understanding of costs it asserts are recoverable
11   under MTCA, and which are the subject of this lawsuit, within the next 30- to 45- days,
12   which may inform and facilitate on going settlement discussions.
13   II.          PROPOSED CASE MANAGEMENT SCHEDULE
14                MLHI and TDPI are jointly requesting a further 60-day litigation stay to
15   conclude settlement discussions. Accordingly, MLHI and TDPI have not reached
16   agreement on a contingent case management schedule. However, the parties agree that if
17   this case does not settle within the next 60 days (by December 29, 2020), that it will be
18   ready for trial within a year from the expiration of the litigation stay.
19                Based on the foregoing, if this matter does not settle within the next 60 days,
20   the parties will submit a case management schedule no later than January 15, 2021, based
21   on trial occurring in early 2022.
22   III.         JOINT REQUEST FOR 60-DAY EXTENSION OF LITIGATION STAY
23                Based on the foregoing, and good cause identified therein, MLHI and TDPI
24   jointly request that the Court issue an order:
25          (1)   Continuing the litigation stay approximately 60-days (expiring December 29,
26                2020), with the exception of settlement discussions and other ADR activities;
27                and
28   JOINT STATUS REPORT AND STIPULATION                                    Rogers Joseph O’Donnell
     RE: RE LITIGATION STAY                                             311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                            San Francisco, CA 94104
     Page 2                                                                            (415) 956-2828
                                                                                                 521385.1
          Case 2:18-cv-01710-RSL Document 45 Filed 11/02/20 Page 3 of 5


 1      (2)    Setting a deadline for submission of a joint status report on settlement and
 2             proposed case management schedule no later than January 15, 2021.
 3
 4                IT IS SO STIPULATED THROUGH COUNSEL OF RECORD
 5
 6   Dated: November 2, 2020                     ROGERS JOSEPH O'DONNELL, PC

 7
 8                                              By: /s/ Robert C. Goodman

 9                                              Robert C. Goodman, WSBA No. 49144
                                                Jon-Erik W. Magnus, WSBA No. 54691
10                                              311 California Street, 10th Floor
                                                San Francisco, CA 94104
11                                              rgoodman@rjo.com
                                                jmagnus@rjo.com
12                                              Telephone: (415) 956-2828
                                                Attorneys for Defendant
13                                              TEXACO DOWNSTREAM PROPERTIES
                                                INC.
14
15   Dated: November 2, 2020                       VERIS LAW GROUP PLLC
16
17                                              By: /s/ Howard F. Jensen
18                                              Howard F. Jensen, WSBA No. 25144
                                                Kevin Jackson, WSBA No. 45257
19                                              1809 Seventh Ave., Suite 56799
                                                Seattle, WA 98101
20                                              howard@verislawgroup.com
                                                kevin@verislawgroup.com
21                                              Telephone: (206) 829-9590
                                                Attorneys for Plaintiff
22                                              MAPLE LEAF HOUSING
                                                INVESTMENTS, LLC
23
24
                  I attest that concurrence in the filing of this document has been obtained
25
     from Howard F. Jensen, counsel for Maple Leaf Housing Investments, LLC.
26
27
28   JOINT STATUS REPORT AND STIPULATION                                Rogers Joseph O’Donnell
     RE: RE LITIGATION STAY                                         311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                        San Francisco, CA 94104
     Page 3                                                                        (415) 956-2828
                                                                                             521385.1
          Case 2:18-cv-01710-RSL Document 45 Filed 11/02/20 Page 4 of 5


 1    Dated: November 2, 2020              ROGERS JOSEPH O’DONNELL
 2
                                           By: /s/ Robert C. Goodman
 3                                         ROBERT C. GOODMAN
                                           Attorneys for Defendant
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   JOINT STATUS REPORT AND STIPULATION                      Rogers Joseph O’Donnell
     RE: RE LITIGATION STAY                               311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                              San Francisco, CA 94104
     Page 4                                                              (415) 956-2828
                                                                                   521385.1
             Case 2:18-cv-01710-RSL Document 45 Filed 11/02/20 Page 5 of 5


 1                                               ORDER
 2
       The Court ORDERS as follows:
 3
        1.       With the exception of settlement discussions or other ADR-related activities, the
 4
                 parties shall stay all litigation activities, including discovery, through December
 5
                 29, 2020.
 6
        2.       In the event that this matter does not settle prior to December 29, 2020, no later
 7
                 than January 15, 2021, the Parties will file a joint status report and proposed case
 8
                 management schedule based on trial occurring in early 2022.
 9
10
       In the event that the case settles, counsel shall notify Deputy Clerk, Kerry Simonds at 206-
11
       370-8519 as soon as possible.
12
13
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
14
15
16      Dated this 2nd day of November, 2020.

17
18                                                     Robert S. Lasnik
                                                       United States District Judge
19
20
21
22
23
24
25
26
27
28   JOINT STATUS REPORT AND STIPULATION                                     Rogers Joseph O’Donnell
     RE: RE LITIGATION STAY                                              311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                             San Francisco, CA 94104
     Page 5                                                                             (415) 956-2828
                                                                                                  521385.1
